The defendant died following the argument of this appeal. The assistant district attorney filed a Suggestion of Mootness, stating the Commonwealth’s position that there were no issues “so novel or unique” as to warrant the court to issue an opinion. The defendant’s counsel requests that we issue an opinion. When a criminal defendant dies pending his appeal, the general practice is to dismiss the indictment. Commonwealth v. Eisen, 368 Mass. 813 (1975). There is nothing about the issues raised in this appeal that leads us to vary this general rule.
Judgment on complaint No. JR 84-718A is vacated. The case is remanded to the Springfield District Court, where the complaint shall be dismissed.

So ordered.